Powell, J.
1. A contract between employer and laborer that the laborer will work in the employer’s regular business is void if made on Sunday.,
'2. Such a Sunday contract will not support a prosecution under the act of August 15, 1903 (Georgia Laws, 1903, p. 90), especially where no novation of it has come about by affirmative action under it on any secular day. A contract with a minor is not void, but is binding until repudiated; an illegal Sunday contract is void, and is not enforceable until its terms have become binding by something affirmatively done by way of novation on a secular day. See Calhoun v. Phillips, 87 Ga. 483 (13 S. E. 593). By this difference this case is distinguished from Vinson v. State, 124 Ga. 19 (52 S. E. 79), and Anthony v. State, 126 Ga. 632 (55 S. E. 479).
•3. It is error to charge the jury that the defendant admits an essential element of the State’s case which he has not in fact admitted.
4. Except as herein indicated, the conviction is sustainable.

Judgment reversed.

William I. Geer, for plaintiff in error.
N. L. Stapleton, solicitor, contra.